J-A10031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY DESHAN DAVIS,                      :
                                               :
                       Appellant               :   No. 1572 EDA 2019

           Appeal from the Judgment of Sentence Entered May 3, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0004661-2017


BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SHOGAN, J.:                             FILED: MARCH 22, 2021

        Appellant, Timothy Deshan Davis, appeals from the judgment of

sentence entered on May 3, 2019, in the Court of Common Pleas of Bucks

County. We affirm the judgment of sentence but vacate the order denying

Appellant’s post-sentence motion that challenged the constitutionality of the

Sexual Offender Registration and Notification Act (“SORNA”), 42 Pa.C.S. §§

9799.10-9799.42, and remand for further proceedings on these challenges.

        The trial court summarized the factual and procedural history of this

case as follows:

        I. FACTUAL BACKGROUND

              At trial, E.C. testified that she rented a room at the Best
        Western Hotel in Bensalem, Pennsylvania so that she and her four
        children could enjoy a short getaway on the weekend of June 3,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10031-20


     2017. N.T. 1/5/18, p. 93. That Saturday, Appellant, who had an
     on-again, off-again relationship with E.C., visited E.C. and her
     children at the hotel, but left after he and E.C. got into an
     argument. N.T. 1/5/18, pp. 95-97, 145. On Sunday afternoon,
     E.C. dropped her children off at her home in Philadelphia before
     meeting Appellant at his apartment in Bensalem “to talk about
     stuff that [had] been going on.” N.T. 1/5/18, pp. 98-100.
     Appellant had been drinking by the time E.C. arrived at his
     apartment on Sunday evening. N.T. 1/5/18, p. 100. Shortly after
     meeting at the apartment, E.C. and Appellant drove back to the
     Best Western, where Appellant rented a room for an additional
     night. N.T. 1/5/18, pp. 98-101. E.C. and Appellant decided to
     travel together from the hotel to Appellant’s friend’s house in
     Camden, New Jersey to watch a basketball game. N.T. 1/5/18, p.
     102. While at Appellant’s friend’s house, E.C. and Appellant drank
     SVEDKA Vodka and ate marijuana cookies. N.T. 1/5/18, pp. 103-
     105. After the game ended, Appellant invited his friend, his
     friend’s girlfriend, and two other people to return to the Best
     Western with him and E.C. N.T. 1/5/18, pp. 106-107.

            When they arrived back at the hotel, E.C. and the others
     changed into their bathing suits so that they could swim in the
     indoor pool. N.T. 1/5/18, pp. 109-110. E.C. and the other two
     women talked poolside while the men spent time in the Jacuzzi.
     N.T. 1/5/18, p. 111. As she was chatting with the women, E.C.
     noticed one of Appellant’s friends fall asleep in the Jacuzzi. N.T.
     1/5/18, p. 112. E.C. and Appellant began to argue when E.C.
     voiced her concern for the friend who was “knocked out” in the
     hot tub. N.T. 1/5/18, pp. 113-114. According to E.C., Appellant
     whispered something in his friend’s girlfriend’s ear while E.C. was
     talking to her. N.T. 1/5/18, pp. 115-116. E.C. felt “disrespected”
     and “swatted” Appellant on his head. N.T. 1/5/18, p. 116.
     Appellant then “got up and he started getting all crazy and he
     came and grabbed [E.C.] ... by [her] chest area...and slammed
     [her] down to the chair where [she] hit the back of [her] neck.”
     N.T. 1/5/18, p. 117. E.C. got up and grabbed a beer bottle to
     strike Appellant, but Appellant grabbed the glass bottle out of her
     hand, dropped it, and “grabbed [E.C.] so hard and just slammed
     [her] down and banged [her] head.” N.T. 1/5/18, pp. 119-120.
     E.C. testified that she hit her head on the floor three times,
     “everything faded away,” and when she woke up, she was in the
     hotel room. N.T. 1/5/18, pp. 120-121. The surveillance video
     from the Best Western shows Appellant carrying E.C. over his
     shoulder to his hotel room. N.T. 1/8/18, pp. 19-25.

                                    -2-
J-A10031-20


             When E.C. woke up in the hotel room, she was laying on her
     stomach and Appellant was on top of her with his hands around
     her neck and shoulders. N.T. 1/5/18, pp. 123, 126. Appellant
     had pushed E.C.’s bathing suit to the side and according to E.C.,
     Appellant “had his penis inside [her] butt, and it was hurting
     really, really bad. And [E.C.] kept telling him to stop.” N.T.
     1/5/18, pp. 123, 127. E.C. testified, “[Appellant] kept saying,
     ‘this is what happens when you don’t shut the fuck up and this is
     what happens, that’s what you get. No, this is my asshole.’ Like
     he kept saying stuff, and I’m like, ‘Tim, please, stop, stop,’ and
     he kept on and kept on. And I just kept praying.” N.T. 1/5/18,
     pp. 123-124. After Appellant stopped and rolled off E.C., she
     waited to hear him snoring. N.T. 1/5/18, pp. 128-130. E.C. then
     got out of bed and crawled on the floor until she was able to find
     her bag and the car keys. N.T. 1/5/18, pp. 128-130. The
     surveillance video from the Best Western shows E.C. leaving the
     hotel still dressed in her bathing suit. N.T. 1/8/19, p. 25. E.C.
     then drove to nearest medical office and ran inside to ask for help.
     N.T. 1/5/18, pp. 131-134. Someone at the medical office called
     the police, who transported [E.C.] to Aria Bucks Hospital for
     treatment. N.T. 1/5/18, pp. 132-138, 195. Rachel Smull, the
     Sexual Assault Nurse Examiner who treated E.C., observed “an
     abrasion and bruising on her forehead and multiple areas of
     bruising on her...upper arm.” N.T. 1/5/18, p. 211. During the
     examination, E.C. also reported “neck pain, loss of consciousness,
     nausea, vomiting, lightheadedness, loss of memory, and a
     headache.” N.T. 1/5/18, p. 210. Smull examined E.C.’s vaginal
     and rectal areas and observed red fluid around her rectum. N.T.
     1/5/18, pp. 219-220. At trial, Smull testified that the injuries
     were consistent with E.C.’s description of the assault. N.T.
     1/5/18, p. 224.

     II. PROCEDURAL HISTORY


           A jury found Appellant guilty of Involuntary Deviate Sexual
     Intercourse by Forcible Compulsion,1 Involuntary Deviate Sexual
     Intercourse by Threat of Forcible Compulsion,2 Aggravated
     Assault,3 Sexual Assault,4 Aggravated Indecent Assault without
     Consent,5 and Simple Assault6 on January 9, 2018, after a three-
     day trial. This [c]ourt deferred sentencing for completion of a
     presentence investigation and directed that the Pennsylvania
     Sexual Offenders Assessment Board (“SOAB”) perform an
     assessment of Appellant as required by the Sex Offender


                                    -3-
J-A10031-20


     Registration and Notification Act (“SORNA”) to determine whether
     Appellant is a sexually violent predator (“SVP”). On May 4, 2018,
     we sentenced Appellant to five-and-a-half to fifteen years in a
     state correctional facility on the Aggravated Assault charge with
     no further penalty on the other charges.          Appellant’s SVP
     evaluation was outstanding at the time of sentencing, but
     Appellant chose to proceed without it. N.T. 5/4/18, pp. 7-8.

           1   18   Pa.C.S.A.   §3123(a)(1).
           2   18   Pa.C.S.A.   §3123(a)(2).
           3   18   Pa.C.S.A.   §2702(a)(1).
           4   18   Pa.C.S.A.   §3124.1.
           5   18   Pa.C.S.A.   §3125(a)(1).
           6   18   Pa.C.S.A.   §2701(a)(1).

            Appellant filed a timely Motion to Modify and Reconsider
     Sentence on May 9, 2018, and the Commonwealth moved to
     schedule a hearing to determine Appellant’s SVP status on
     May 21, 2018. The parties agreed that this Court should delay its
     decision of those motions because the judges of the Court of
     Common Pleas of Bucks County had scheduled a hearing on
     September 17, 2018, to determine the constitutionality of SORNA
     II, specifically the SVP classification procedure. Prior to that
     hearing, on August 31, 2018, Appellant filed a “Motion to Declare
     SORNA 42 Pa.C.S.A. [§§] 9799, et seq. Unconstitutional, Motion
     to Vacate/Bar SOAB Evaluation, Objection to Commonwealth’s
     Petition for Sexually Violent Predator Hearing, Motion for
     Continuance/Abeyance/Evidentiary Hearing and/or Motion to Bar
     Imposition of an Illegal Sentence.” On September 12, 2018, the
     Commonwealth filed a “Memorandum of Law in Opposition to
     Defendants’ Motions to Quash Determinations of Sexually Violent
     Predator Status and/or to Declare Act 10, Subchapter H
     Unconstitutional” and Appellant filed a “Brief In Support of His
     Motion to Find the Sexual Violent Predator Classification Procedure
     and the Entirety of SORNA II Unconstitutional Pursuant to the
     Reasoning Set Forth in Muniz, and Butler, Torsilieri, et al.”.

            On September 17, 2018, the panel heard argument
     regarding the constitutionality of SORNA II.    Following that
     hearing, the Commonwealth filed a Supplemental Memorandum
     of Law on September 27, 2018, and Appellant filed a Responsive
     Brief on October 4, 2018.




                                        -4-
J-A10031-20


            While the panel’s decision was pending, Appellant filed a
     Petition for Relief Pursuant to the Post-Conviction Relief Act on
     November 26, 2018, requesting full reinstatement of his post-
     sentence rights under the Post-Conviction Relief Act because 150
     days had lapsed since his sentencing. This [c]ourt granted the
     relief requested in Appellant’s PCRA petition and Appellant refiled
     Post-Sentence Motions on December 6, 2018.

           On December 17, 2018, the panel of judges issued a
     Memorandum Opinion, in which it concluded that SORNA II
     remains punitive and unconstitutional despite the Pennsylvania
     General Assembly’s revisions of February 21, 2018.        See
     Memorandum Decision, December 17, 2018 (attached hereto as
     Exhibit A).      The Commonwealth filed a Motion for
     Reconsideration/Clarification of the Memorandum Opinion on
     December 20, 2018.

           On January 2, 2019, this [c]ourt heard argument in
     Appellant’s Post-Sentence Motions, but held the matter under
     advisement because the panel had decided to reconsider the
     Conclusion of its Memorandum Opinion.

            The panel reconvened on February 13, 2019, and ordered
     the parties to submit briefs in support of their respective positions.
     On February 22, 2019, the Commonwealth filed a Memorandum
     of Law in Support of Its Motion for Reconsideration, and on
     February 25, 2019, Appellant filed a “Brief in Support of the Motion
     to Find the Sexual Violent Predator Classification Procedure and
     the Entirety of SORNA II Unconstitutional Pursuant to the
     Reasoning Set Forth in Muniz, Butler, and Torsilieri, et al.” On
     March 18, 2019, the panel vacated the Conclusion from its
     December 17, 2018, Memorandum Opinion and issued an Order
     directing that the judges presiding over criminal matters in Bucks
     County (1) will not designate convicted defendants as SVPs or hold
     SVP hearings and (2) will continue to apply the tier-based
     registration periods pursuant to 42 Pa.C.S.A. § 9799.14 and 42
     Pa.C.S.A. § 9799.15. See Trial Court Order, March 18, 2019 ….

            Appellant filed a Motion for Extension of Time for Post-
     Sentencing Relief on April 1, 2019, which this [c]ourt granted on
     April 5, 2019. On May 3, 2019, we resentenced Appellant to five-
     and-a-half to fifteen years in a state correctional facility and
     advised Appellant on the record of the requirement that he
     register as a Tier[-III] offender pursuant to the requirements of

                                     -5-
J-A10031-20


     SORNA and the panel’s Order of March 18, 2019. Appellant filed
     a timely Notice of Appeal on May 31, 2019.

Trial Court Opinion, 7/5/19, at 1-6.       Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

     Appellant presents the following issues for our review, which we have

reordered for purposes of disposition:

     [1.] Whether the Lower Court erred in finding that there was
     sufficient evidence to establish involuntary deviate sexual
     intercourse, aggravated assault, aggravated indecent assault,
     sexual assault, and simple assault where the verdict rested on the
     lack of evidence, inconsistent evidence, and there was insufficient
     evidence of the mens rea, actus reas, and requisite injury?

     [2.] Whether the Lower Court erred in finding that the weight of
     the evidence established involuntary deviate sexual intercourse,
     aggravated assault, aggravated indecent assault, sexual assault,
     and simple assault where the verdict rested on the lack of
     evidence, inconsistent evidence, and there was insufficient
     evidence of the mens rea, actus reas, and requisite injury?

     [3.] Whether the Lower Court erred when it failed to find that ACT
     29 and its registration requirements violated the United States
     Constitution and the enhanced protections under the Pennsylvania
     Constitution on its face and as applied?

     [4.] Whether the Lower Court erred when it failed to find that ACT
     29 and its registration requirements violated the United States
     and Pennsylvania Constitution Due Process prohibition against ex
     post facto laws?

     [5.] Whether the Lower Court erred when it failed to find that ACT
     29 and its registration requirements violated United States and
     Pennsylvania Constitutional Due Process protections because it
     deprives Appellant of the Right to Reputation under the
     Pennsylvania Constitution, it creates an irrebuttable presumption,
     treats all offenders universally as high-risk, violates individualized
     punishment, overly inclusive of offenders and charges, ignores
     reasonable alternative means exist to identify offender risk,
     denies any meaningful opportunity to be heard, exceeds the least

                                     -6-
J-A10031-20


      restrictive means requirement, and otherwise violates substantive
      Due Process protections?

      [6.] Whether the Lower Court erred when it failed to find that ACT
      29 and its registration requirements violate the United States and
      Pennsylvania Constitutions as it constitutes cruel and unusual
      punishment where registration is based upon empirically false
      myths, fails to deter first time offenders, fails to reduce recidivism,
      threatens public safety, forces registrants and their families to
      suffer, creates an impassable barrier to reintegration into law-
      abiding society, and fails to address each offender individually?

      [7.] Whether the Lower Court erred when it failed to find that ACT
      29 and its registration requirements violate the United States and
      Pennsylvania Constitutions’ Separation of Powers Doctrine, as it
      gave judicial powers to the Legislature and Pennsylvania State
      Police?

      [8.] Whether the Lower Court erred when it failed to find that ACT
      29 and its registration requirements violated United States and
      Pennsylvania Constitutions’ Due Process provisions as it increased
      the maximum sentence without proof beyond a reasonable doubt
      to a jury in violation of Alleyne v. United States, 570 U.S. 99
      (2013), and that said provisions are not severable?

Appellant’s Brief at 5-7 (renumbered).

      Appellant first argues that there was insufficient evidence to support his

convictions.     Appellant’s Brief at 108-116.       Appellant asserts that his

convictions suffer from “the same deficiency, inconsistency, and lack of

evidence.”     Id. at 108. Appellant contends that the convictions rely upon

“bold statements and assertions made by witnesses without corresponding

evidence.” Id. at 111. Appellant claims that the evidence, and his version of

the facts, support his allegation that “this was a normal evening with friends,

which when alcohol is involved sometimes gets out of hand, but that no crime

occurred.” Id. at 116.

                                       -7-
J-A10031-20


      Our standard of review is well established:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder[’s].   In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the finder
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

      The trial court addressed the challenge to the sufficiency of the evidence

with the following discussion:

            A person commits Involuntary Deviate Sexual Intercourse
      when he or she, by physical compulsion or threats thereof, coerces
      the victim to engage in acts of anal and/or oral intercourse. See
      Commonwealth v. Zingarelli, 839 A.2d 1064, 1070 (Pa. Super.
      2003) (citation omitted). See also 18 Pa.C.S.A. § 3123(a)(1, 2);
      18 Pa.C.S.A. § 3101. The penetration requirement for involuntary
      deviate sexual intercourse is “penetration however slight.”
      Cornmonwealth v. Wilson, 825 A.2d 710, 714 (Pa. Super.
      2003). Therefore, in order to sustain a conviction for involuntary
      deviate sexual intercourse, the Commonwealth must establish
      that Appellant engaged in acts of oral or anal intercourse, which
      involved penetration however slight.         Commonwealth v.
      Poindexter, 646 A.2d 1211, 1215 (Pa. Super. 1994), appeal
      denied, 655 A.2d 512 (Pa. 1995). In Pennsylvania, a person is
      guilty of Aggravated Indecent Assault if they engage “in

                                      -8-
J-A10031-20


     penetration, however slight, of the genitals or anus of a
     complainant with a part of the person’s body for any purpose other
     than good faith medical, hygienic or law enforcement procedures.”
     See 18 Pa.C.S.A. § 3125(a)(1). Sexual Assault constitutes a
     lesser-included offense of Involuntary Deviate Sexual Intercourse,
     by either forcible compulsion or with an individual who is
     unconscious or unaware that sexual intercourse is occurring.
     Commonwealth v. Buffington, 828 A.2d 1024 (Pa. 2003). See
     also 18 Pa.C.S.A. § 3123(a)(1, 3); 18 Pa.C.S.A. § 3124.1.

            Here, the victim’s testimony revealed that Appellant
     continuously inserted his penis into her anus while she was
     unconscious. E.C. begged Appellant to stop when she woke up,
     but he refused. A Sexual Assault Nurse Examiner examined E.C.
     shortly after the incident and determined that the injuries,
     including the red fluid around her rectum, were consistent with
     E.C.’s description of the assault.         The victim’s testimony
     constitutes sufficient evidence to establish penetration however
     slight because she describes how Appellant’s penis was in her
     rectal area, as well as Appellant’s statements at the time of the
     assault. See Commonwealth v. Wilson, 825 A.2d 710, 714 (Pa.
     Super. 2003) (evidence is sufficient to establish penetration
     however slight where the victim’s testimony revealed that
     Appellant inserted his testicles into her mouth). Appellant argues
     that evidence of Appellant’s and E.C.’s prior relationship and
     Appellant’s good character “[negated] the elements and
     [impeached] the lone accuser’s testimony.” However, it was the
     exclusive function of the jury to assess the credibility of the
     witnesses and to determine the weight to be accorded their
     testimony. Commonwealth v. Bridell, 384 A.2d 942, 945 (Pa.
     Super. 1978). The jury chose to believe E.C. and not Appellant
     after a three-day trial in which Appellant testified and we found
     no basis to overturn the jury’s decision as to the sex crimes
     charged in this case.

            Similarly, the jury found the evidence presented at trial
     sufficient to convict Appellant of Aggravated Assault and Simple
     Assault. “A person is guilty of [A]ggravated [A]ssault if he ...
     attempts to cause serious bodily injury to another, or causes such
     injury intentionally, knowingly, or recklessly under circumstances
     manifesting extreme indifference to the value of human life[.]” 18
     Pa.C.S.A. § 2702(a)(1). The Crimes Code defines “serious bodily
     injury” as “[b]odily injury which creates a substantial risk of death
     or which causes serious, permanent disfigurement, or protracted

                                     -9-
J-A10031-20


     loss or impairment of the function of any bodily member or organ.”
     18 Pa.C.S.A. § 2301. The conduct giving rise to an inference that
     the accused intended to cause serious bodily injury need not itself
     be life threatening. Commonwealth v. Rodriquez, 673 A.2d
     962, 966 (Pa. Super. 1996). In Pennsylvania, a person is guilty
     of Simple Assault if he “attempts to cause or intentionally,
     knowingly, or recklessly causes bodily injury to another [.]” 18
     Pa.C.S.A. § 2701(a)(1). The Crimes Code defines “bodily injury”
     as “[i]mpairment of physical condition or substantial pain.” 18
     Pa.C.S.A. § 2301.

           “A person acts intentionally with respect to a material
     element of an offense when...it is his conscious object to engage
     in conduct of that nature or to cause such a result[.]” 18 Pa.C.S.A.
     § 302(b)(1)(i). “As intent is a subjective frame of mind, it is of
     necessity difficult of direct proof.”         Commonwealth v.
     Matthews, 870 A.2d 924, 929 (Pa. Super. 2005) (citations
     omitted). “[I]ntent can be proven by direct or circumstantial
     evidence; it may be inferred from acts or conduct or from the
     attendant circumstances.” Id.

            During the trial, the Commonwealth presented ample
     evidence of Appellant’s conduct, his criminal intent, and E.C.’s
     injuries so as to support Appellant’s convictions for Aggravated
     Assault and Simple Assault. The victim’s testimony that Appellant
     threw her down with such force that she lost consciousness is
     sufficient to prove that Appellant intended to cause her serious
     bodily injury. See Commonwealth v. Kinney, 157 A.3d 968,
     973 (Pa. Super. 2017), appeal denied, 170 A.3d 971 (Pa. 2017)
     (evidence was sufficient to prove that Appellant attempted to
     cause victim serious bodily injury by repeatedly kicking and
     punching him in the head until he lost consciousness).
     Furthermore, the abrasions and bruising on E.C.’s head and arm
     constituted sufficient evidence of serious bodily injury. See
     Commonwealth v. Rife, 312 A.2d 406 (Pa. 1973) (evidence that
     victim suffered bruises, black eye, and large abrasion on the head
     supported finding that victim was the victim of an aggravated
     assault). As such, the Commonwealth established each of the
     elements of Aggravated Assault and Simple Assault beyond a
     reasonable doubt and Appellant is not entitled to relief on his
     sufficiency claims.

Trial Court Opinion, 7/5/19, at 12-14.


                                    - 10 -
J-A10031-20


       We have thoroughly reviewed the certified record before us on appeal,

and we agree with the trial court’s determination that the Commonwealth

presented sufficient evidence to establish beyond a reasonable doubt that

Appellant committed the various sexual crimes and the assault crimes.

Immediately after physically beating the victim at the swimming pool,

Appellant carried her to a hotel room and began sexually assaulting her while

she was unconscious and continued after she regained consciousness.

Accordingly, Appellant’s claim challenging the sufficiency of the evidence to

support the crimes lacks merit.1

       Appellant next argues that the verdict was against the weight of the

evidence. Appellant’s Brief at 117-119. Appellant contends that “each and

every charge suffers the same deficiency, inconsistency, and lack of

evidence.” Id. at 117. Appellant alleges that “the conviction of Appellant

____________________________________________


1 Our review further reflects no merit to Appellant’s claim that the testimony
offered by the victim and additional Commonwealth evidence was so
inherently unreliable that a verdict based upon it could amount to no more
than surmise or conjecture as contemplated in Commonwealth v. Karkaria,
625 A.2d 1167 (Pa. 1993). Specifically, our review of the record reflects that
any inconsistencies with regard to the details of the physical assault at the
indoor swimming pool and the sexual assault that occurred in the hotel room
were minor. Indeed, the Commonwealth established the details of the
physical assault through testimony from the victim and corroborating video
surveillance footage. Likewise, the victim offered testimony about the sexual
assault that the Commonwealth supported by police testimony and DNA
evidence. This is in stark contrast with the circumstances in Karkaria,
wherein the complainant’s testimony and statements repeatedly contradicted
each other from the time the investigation began through the trial, and led to
a conclusion that the evidence was insufficient to convict the appellant.
Hence, we conclude there is no merit to this portion of Appellant’s argument.


                                          - 11 -
J-A10031-20


shocks one’s conscience and that the lower court abused its discretion as the

overwhelming weight of the evidence contradicts the jury’s finding in this

case.” Id. at 118. Appellant claims that he should be awarded a new trial.

Id. at 119.

     In Commonwealth v. Clay, 64 A.3d 1049 (Pa. 2013), our Supreme

Court set forth the following standards to be employed in addressing

challenges to the weight of the evidence:

            A motion for a new trial based on a claim that the verdict is
     against the weight of the evidence is addressed to the discretion
     of the trial court. Commonwealth v. Widmer, 560 Pa. 308, 319,
     744 A.2d 745, 751-[7]52 (2000); Commonwealth v. Brown,
     538 Pa. 410, 435, 648 A.2d 1177, 1189 (1994). A new trial should
     not be granted because of a mere conflict in the testimony or
     because the judge on the same facts would have arrived at a
     different conclusion. Widmer, 560 A.2d at 319-[3]20, 744 A.2d
     at 752. Rather, “the role of the trial judge is to determine that
     ‘notwithstanding all the facts, certain facts are so clearly of greater
     weight that to ignore them or to give them equal weight with all
     the facts is to deny justice.’” Id. at 320, 744 A.2d at 752 (citation
     omitted). It has often been stated that “a new trial should be
     awarded when the jury’s verdict is so contrary to the evidence as
     to shock one’s sense of justice and the award of a new trial is
     imperative so that right may be given another opportunity to
     prevail.” Brown, 538 Pa. at 435, 648 A.2d at 1189.

           An appellate court’s standard of review when presented with
     a weight of the evidence claim is distinct from the standard of
     review applied by the trial court:

              Appellate review of a weight claim is a review of the
              exercise of discretion, not of the underlying question
              of whether the verdict is against the weight of the
              evidence. Brown, 648 A.2d at 1189. Because the
              trial judge has had the opportunity to hear and see
              the evidence presented, an appellate court will give
              the gravest consideration to the findings and reasons
              advanced by the trial judge when reviewing a trial

                                      - 12 -
J-A10031-20


           court’s determination that the verdict is against the
           weight of the evidence.          Commonwealth v.
           Farquharson, 467 Pa. 50, 354 A.2d 545 (Pa. 1976).
           One of the least assailable reasons for granting or
           denying a new trial is the lower court’s conviction that
           the verdict was or was not against the weight of the
           evidence and that a new trial should be granted in the
           interest of justice.

     Widmer, 560 Pa. at 321-[3]22, 744 A.2d at 753 (emphasis
     added).

            This does not mean that the exercise of discretion by the
     trial court in granting or denying a motion for a new trial based on
     a challenge to the weight of the evidence is unfettered. In
     describing the limits of a trial court’s discretion, we have
     explained:

           The term “discretion” imports the exercise of
           judgment, wisdom and skill so as to reach a
           dispassionate conclusion within the framework of the
           law, and is not exercised for the purpose of giving
           effect to the will of the judge. Discretion must be
           exercised on the foundation of reason, as opposed to
           prejudice, personal motivations, caprice or arbitrary
           actions.   Discretion is abused where the course
           pursued represents not merely an error of judgment,
           but where the judgment is manifestly unreasonable or
           where the law is not applied or where the record
           shows that the action is a result of partiality,
           prejudice, bias or ill-will.

     Widmer, 560 A.2d at 322, 744 A.2d at 753 (quoting Coker v.
     S.M. Flickinger Co., 533 Pa. 441, 447, 625 A.2d 1181, 1184-
     [11]85 (1993)).

Clay, 64 A.3d at 1054-1055 (emphasis in original). “Thus, the trial court’s

denial of a motion for a new trial based on a weight of the evidence claim is

the least assailable of its rulings.” Commonwealth v. Diggs, 949 A.2d 873,

879-880 (Pa. 2008).


                                    - 13 -
J-A10031-20


      The trial court addressed Appellant’s challenge to the weight of the

evidence as follows:

            In arguing that his verdict is against the weight of the
      evidence, Appellant claims that, “the lack of requisite injury,
      requisite intent, and forcible compulsion established an
      extraordinarily weak inference of any and could not overcome
      evidence of the consensual relationship, good character, and
      exculpatory and circumstantial evidence negating the elements
      [of the crimes] and impeaching the lone accuser’s testimony.”
      However, we reiterate that it was within the exclusive province of
      the jury to assess the credibility of the witnesses and weigh the
      evidence accordingly. See Commonwealth v. McCalman, 795
      A.2d 412, 415 (Pa. Super. 2002). Considering the demeanor and
      testimony of the witnesses, we did not find that the verdict in this
      case was shocking or contrary to the evidence. In other words,
      the jury’s decision to convict Appellant of Involuntary Deviate
      Sexual Intercourse by Forcible Compulsion, Involuntary Deviate
      Sexual Intercourse by Threat of Forcible Compulsion, Aggravated
      Assault, Sexual Assault, Aggravated Indecent Assault without
      Consent, and Simple Assault is supported by the record.
      Therefore, Appellant is not entitled to relief on his weight claim.

Trial Court Opinion, 7/5/19, at 15.

      Based upon our complete review of the record, we are compelled to

agree with the trial court’s conclusion that the jury’s verdict was consistent

with the evidence presented. Here, the jury, sitting as the finder of fact, was

free to believe all, part, or none of the evidence against Appellant. The jury

weighed the evidence and concluded Appellant committed the crimes charged.

We agree that these determinations are not so contrary to the evidence as to

shock one’s sense of justice. We decline Appellant’s invitation to assume the

role of fact-finder and reweigh the evidence presented at trial. Accordingly,




                                      - 14 -
J-A10031-20


we conclude that the trial court did not abuse its discretion in refusing to grant

relief on Appellant’s challenge to the weight of the evidence.

      We next turn to the remaining issues presented by Appellant. Herein,

Appellant raises challenges to the constitutionality of the order requiring him

to register under SORNA as a Tier-III offender.

      Commonwealth v. Mickley, 240 A.3d 957 (Pa. Super. 2020), instructs

that the proper remedy is to remand for an evidentiary hearing on Appellant’s

challenges to SORNA. In Mickley, this Court observed that the appellant’s

constitutional challenges to SORNA were identical to arguments raised in

Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020).              The Torsilieri

Court did not reach the merits of any of the constitutional claims at issue,

determining instead that the factual record was not sufficiently developed in

the trial court.   The Court in Torsilieri concluded that a remand was

appropriate “to allow the parties to address whether a consensus has

developed to call into question the relevant legislative policy decisions

impacting offenders’ constitutional rights.” Id. at 587. Based on Torsilieri,

Mickley held:

      Here, despite defense counsel’s attempt, no evidence was
      presented at the hearing on Mickley’s post-sentence motion.
      Thus, in accordance with Torsilieri, we vacate the order denying
      Mickley’s post-sentence motion and remand for a hearing at which
      the parties can present evidence for and against the relevant
      legislation determinations discussed above.

Mickley, 240 A.3d at 963; see also Commonwealth v. Asher, ___ A.3d

___, 2020 PA Super 293 at *4 (Pa. Super. filed December 21, 2020) (citing

                                     - 15 -
J-A10031-20


Torsilieri and Mickley and concluding that where the defendant preserved

his constitutional challenges to SORNA, but trial court denied relief without

developing factual record, remand was proper for hearing at which parties

could present evidence for and against relevant legislative determinations).

     Upon review of the record, we conclude that the same remedy is

appropriate here. As noted by the Commonwealth, the SORNA issues raised

by Appellant are the same as those raised in Torsilieri. Commonwealth’s

Brief at 22 n.8. At the en banc trial court hearing held September 17, 2018,

Appellant’s counsel noted that the record was not complete and sought to

present into evidence various affidavits “relevant to the due process

challenges.” N.T., 9/17/18, at 5. Appellant’s counsel indicated the desire to

create a record similar to Torsilieri. Id. at 5-6. However, the Commonwealth

was hesitant to stipulate to the admission of the evidence. After extensive

discussion and a brief recess, the en banc trial court reached the following

conclusion:

           We’ve decided [to] proceed with the remaining arguments
     but not proceed on the due process issue today, and we’re
     ordering both sides to meet within ten days and to endeavor to
     see whether or not you can reach an agreement as to what the
     record will be, whether there will be a stipulation as to the
     admissibility of affidavits and curriculum vit`ae for experts for us
     to consider.

           The second thing we’re asking you to meet and discuss is
     for what purpose are we to consider those expert reports. See if
     you can reach an agreement, and if you cannot, you’ll let us know
     that as well and what your position is. And then we can decide
     how we proceed on the due process issue.


                                    - 16 -
J-A10031-20


Id. at 32-33.

      The record further reflects that the parties were not able to reach an

agreement as requested. Moreover, the trial court failed to address the due

process claims presented by Appellant in either its memorandum opinion

entered on December 17, 2018, or in its subsequent order entered on

March 18, 2019. Hence, the proper remedy under these circumstances is to

remand for a hearing at which the parties can present evidence relating to

Appellant’s SORNA arguments.

      Judgment of sentence affirmed. Order denying post-sentence motion

vacated and case remanded for proceedings consistent with Torsilieri.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/21




                                   - 17 -